Citation Nr: 1114456	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision, by the Lincoln, Nebraska RO, which denied the Veteran's attempt to reopen the claims of entitlement to service connection a right shoulder disorder, a left shoulder disorder, a right knee disorder, and a left knee disorder.  That rating action also denied service connection for a bilateral ankle disorder, service connection for hearing loss, service connection for tinnitus, and a rating in excess of 20 percent for central disk herniation at L4-5.  The February 2009 rating action increased the evaluation for irritable bowel syndrome (IBS) and gastroesophageal reflux (GERD) from 0 percent to 10 percent, effective October 27, 2008.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) in March 2009.  A transcript of that hearing is of record.  

On April 19, 2010, the Veteran appeared before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claims of entitlement to service connection for a right knee disorder, and service connection for a left knee disorder, the Board as a fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In March 2010, the Veteran withdrew from his appeal a claim for a higher rating for service-connected back disability and a claim of service connection for hearing loss.  At his April 2010 hearing, the Veteran raised claims of entitlement to increased ratings for central disk herniation at L4-5, right lower extremity radiculopathy, and left hip radiculopathy.  In light of the Veteran's withdrawal of his claim for an increased rating for his back disorder in March 2010, and the fact that the issues of increased ratings for radiculopathies have not since been developed or certified on appeal, these issues are referred to the agency of original jurisdiction (AOJ) for further action.  

(By the decision below, applications to reopen claims of entitlement to service connection for a right knee disorder and a left knee disorder are granted.  The underlying issues of entitlement to service connection, as well as claims of service connection for a right ankle disorder and a left ankle disorder, are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1993, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, a right knee disorder, and a left knee disorder.  

2.  Evidence submitted since the May 1993 decision is cumulative or redundant of evidence previously considered and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claims relative to the right or left shoulder and does not raise a possibility of substantiating that claim.  

3.  The evidence associated with the claims file subsequent to the May 1993 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a right knee disorder and left knee disorder.  

4.  Tinnitus was not manifest in military service and is not attributable to the Veteran's military service.  

5.  The Veteran's IBS with GERD is productive of recurrent heartburn, regurgitation, nausea, vomiting, and alternating diarrhea and constipation with more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  The May 1993 rating decision, which denied service connection for any shoulder or knee disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Evidence received since the May 1993 rating decision with respect to the right or left shoulder is not new and material.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

3.  Evidence received since the May 1993 rating decision with respect to the left knee and right knee is new and material; therefore, the Veteran's claim of entitlement to service connection for a left knee disorder and right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

4.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

5.  The criteria for a 30 percent rating for IBS and GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Codes 7319, 7346 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a claim to reopen, the notice must include reference to the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2008 from the RO to the Veteran which was issued prior to the RO decision in February 2009.  An additional letter was issued in July 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the prior final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of claims addressed by the Board's decision.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided findings necessary to apply law and regulations applicable to the claims.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claims decided herein.  Therefore, no useful purpose would be served in remanding the questions addressed by the Board's decision for yet more development.  (As already noted, four claims of service connection will be remanded for further evidentiary development.)  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

When a claimant fails to timely appeal an RO decision that denied his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran had active service from August 1991 to February 1993.  The records indicate that his military occupational specialty was indirect fire infantryman.  He was awarded the National Defense Service Medal and the Parachute Badge.  His service treatment records (STRs) are negative for any complaints or findings of a shoulder disorder, a knee disorder, or tinnitus.  The STRs show that the Veteran was treated for complaints of back pain; a CT scan in November 1992 showed a herniated disc at the L4-L5 level with impingement upon the L-5 nerve root on the right.  

The Veteran's initial claim for service connection for a back disorder, a bilateral shoulder disorder and a bilateral knee disorder (VA Form 21-526) was received in February 1993.  In conjunction with claim, the Veteran was afforded a VA compensation examination in March 1993.  At that time, the Veteran reported an injury to his low back during a parachute jump exercise; he was treated with rest, physical therapy and placed on light duty.  The Veteran also complained of intermittent pain in the shoulders and knees, but noted that he had never been treated for or evaluated for those complaints.  Following a physical examination, the Veteran was diagnosed with central disk herniation at L4-5, intermittent arthralgia in the right and left knees by history, and intermittent arthralgia in the right and left shoulders by history.  

By a rating action in May 1993, the RO granted service connection for central disc herniation of the lumbar spine, evaluated as 20 percent disabling.  That rating action denied service connection for any shoulder disorder and any knee disorder; this determination was based on a finding that those conditions were not shown to have their onset in service, and they were not shown on the recent VA examination.  The Veteran did not appeal that decision.  

VA progress notes dated from June 1993 through August 2004 show that the Veteran received ongoing clinical evaluation, primarily for a low back disorder.  These records do not reflect any diagnosis of or evaluation of a shoulder disorder or a knee disorder.  An August 1993 examination report reflects diagnoses of intermittent arthralgia, bilateral knees and intermittent arthralgia, bilateral shoulders.  It was noted that those diagnoses remained unchanged from the March 1993 examination.  These records do not reflect any diagnosis of tinnitus.  

On the occasion of a VA examination in November 2004, the Veteran indicated that he had had pain in the low back dating back to at least 5 years earlier; he stated that he started taking muscle relaxants and pain medications 5 years ago for the low back condition.  Approximately 3 years earlier, he experienced some bright red blood in the stool when he was seen at the Omaha VA, and he was set up for an endoscopy.  The Veteran indicated that he discontinued the medication and he experienced no further problems, conditions, blood in the stool or abdominal pain.  He stated, however, that he continued to have some intermittent abdominal pain and reflux type symptoms with heartburn.  On examination, the abdomen was nondistended with positive bowel sounds and very mild tenderness to deep palpation in the epigastric area; there was no organomegaly appreciated.  There was no rebound tenderness.  There was no tenderness to palpation in the chest or the parasternal region.  He was at 242 pounds, which was up approximately 10 to 12 pounds over the last 12 months.  He had no evidence of anemia.  The GERD type symptoms were heartburn, epigastric discomfort and tenderness.  The pertinent diagnoses were clinical history of examination consistent with intermittent GERD and clinical history and examination consistent with intermittent irritable bowel syndrome.  The examiner opined that the Veterans' abdominal GI complaints, most notably the GI upset with diarrhea, gas, bloating, and cramping was at least as likely as not caused by or a result of the medications he had taken for his service-connected low back disability.  

By a rating action in December 2004, the RO granted service connection for intermittent GERD and intermittent IBS, evaluated as 0 percent disabling, effective June 25, 2004.  

In a statement in support of claim (VA Form 21-4138), dated in October 2008, the Veteran sought to reopen his claim of entitlement to service connection for a bilateral shoulder disorder.  He also requested service connection for a bilateral knee condition secondary to the service-connected back disorder, as well as increased ratings for the back disorder and the GI disorders.  

Submitted in support of the Veteran's claims were VA progress notes dated from November 2004 through January 2009.  These records show that the Veteran received ongoing clinical evaluation and treatment for his service-connected low back disorder.  An April 2006 progress note indicates that the Veteran was seen for follow-up evaluation of reflux.  It was noted that an upper gastrointestinal series in March 2006 was normal; he stated that he had improved significantly.  The Veteran reported that coughing and heartburn will return if he eats fried foods, pasta sauce, gravy, butter, etc.; he stated that he stopped drinking caffeine and sodas.  The examiner stated that he suspected that the Veteran has reflux based on his history and clinical picture, although he displayed no episodes of reflux during his upper GI.  During a clinical visit in January 2007, the Veteran indicated that he was not having reflux anymore; he stated that he was doing very well on Omeprazole.  The assessment was GERD, controlled; he was instructed to continue Omeprazole.  During a clinical visit in October 2007, the Veteran indicated that he had been more active; as a result he had lost some weight.  The assessment was GERD, controlled on Omeprazole.  

The Veteran was afforded a VA examination in January 2009.  At that time, the Veteran reported problems with tinnitus.  The Veteran indicated that he was exposed to MB1 mortar rounds in the military; after service, he did some construction and he worked for the postal service.  The Veteran complained of tinnitus that began about 4 years earlier.  He reported difficulty sleeping at night due to his back and tinnitus.  The Veteran indicated that, during service, he was exposed to 81mm mortars, rifle ranges, grenades, engines, jets, and aircraft.  The Veteran stated that he considered his IBS and GERD to be under control.  The Veteran indicated that every now and then he gets a flare up when he belches and he had a lot of acid; he stated that he has been taking Omeprazole with good relief for 3 years.  He was able to eat all foods, but he avoids caffeine, etc; he sleeps with his bed elevated.  The Veteran noted that he had lost 20 pounds in about 4 months.  The Veteran reported a bad flatus, diarrhea, and a burning sensation.  The Veteran also reported that he experiences nausea a couple of times weekly.  The Veteran indicated that he has pain in his knees about 10 times a day, lasting a few minutes.  He denied any trauma since the military.  

Following a physical examination, the Veteran was diagnosed with bilateral knee strain, tinnitus, irritable bowel syndrome (IBS) and gastroesophageal reflux syndrome (GERD).  The examiner stated that the Veteran's current bilateral knee conditions are less likely than not due to any low back condition or aggravated by it.  The examiner also opined that it was less likely as not that the Veteran's tinnitus was related to military service.  He explained that there was a lack of evidence in the claims folder of any complaints of tinnitus during service and the time between service and the date of the examination, a period of over 16 years, without evidence of any audiological evaluation in the intervening years.  

The Veteran was afforded a special VA examination for evaluation of his GERD and IBS in April 2009.  At that time, it was noted that the Veteran took Omeprazole daily with some degree of benefit and no side effects.  However, despite medication, the Veteran reported some degree of heartburn and pyrosis on a daily basis.  The Veteran indicated that he had taken measures to avoid dietary elements that can cause a flare up of the condition; he also slept with the head of his bed elevated at night.  The Veteran reported experiencing regurgitation that can awaken him at night; he noted that this occurred approximately 3 times a week.  He denied any dysphagia.  He has noted some blood in the stool in the past.  The Veteran also described some degree of nausea, gagging, and vomiting.  The Veteran described episodes of diarrhea at least 3 times a week, during which he has 4 to 5 loose stools/diarrhea per day.  The Veteran also reported problems with abdominal pain, bloating, gas, and generalized upset stomach.  He has not been prescribed any medications for his diarrhea or constipation.  He also described some nausea and vomiting.  He had had no abdominal or gastrointestinal surgeries in the past; he did not describe any periods of complete incapacity secondary to his GERD and IBS conditions.  The examination was negative for any signs of anemia or malnutrition.  There was generalized tenderness with deep palpation.  

VA progress notes dated from May 2009 through October 2009 reflect treatment primarily for a psychiatric disorder.  These records do not reflect any clinical findings of or treatment for a shoulder disorder, knee disorder or tinnitus.  

At his hearing in April 2010, the Veteran indicated that he sustained injuries to his shoulder while doing parachute jumps.  The Veteran testified that he did not sustain any specific trauma to the shoulders; however, he stated that he began noticing pain in his shoulders after several parachute jumps.  The Veteran admitted that no one had ever told him what the problem was with his shoulders or what caused it, but he continued to have pain in his shoulders, the right more than the left.  The Veteran testified that his duties in the military and performing parachute jumps traumatized the knees and ankles.  The Veteran indicated that he was attached to the 82nd airborne division, and they jumped out of airplanes, landing hard on the ground with all of their equipment on them; the Veteran reported making 19 jumps.  The Veteran stated that he experienced ankle and knee pain as a result of the jumps; he stated that he never sought treatment because it was expected that he would not complain.  The Veteran indicated that he would go to the aid station and they would just hand him some Tylenol; he has never been diagnosed with anything, he just knows that he has pain in the knees and ankles.  The Veteran further testified that he began experiencing tinnitus during service.  The Veteran indicated that he experienced ringing in his ears after firing his weapons, but he never complained about the ringing.  The Veteran stated that for years he had to sleep with something in the room that makes noise in order to block out the ringing in his ears.  The Veteran related that, after service, he drove a dump truck that was not noisy, and he wore hearing protection when he worked at the post office.  

The Veteran indicated that, on a typical day, he had at least 3 to 4 bowel movements in one morning.  The Veteran stated that he experiences recurrent and daily distress and heartburn.  The Veteran reported problems with constipation; he stated that he goes from being constipated to having diarrhea quickly, and the problem is not well controlled with medications.  The Veteran related that he has actually missed work because of his condition and the frequent need to go to the bathroom.  The Veteran indicated that he has to take heartburn medication on a daily basis, and he has to take antacids.  The Veteran testified that the experiences regurgitation at night; he stated that it affected his sleep and caused him to wake up with his throat burning due to acid backing up in his throat and mouth.  The Veteran denied any problems swallowing; he did report problems with vomiting approximately 2 to 3 times each month.  The Veteran maintained that his GERD affects his daily activities.  

Shoulders

As discussed above, by a May 1993 rating decision, the RO denied the Veteran's original claim of service connection for a shoulder disorder based on a finding that there was no evidence of a shoulder disorder in service or on the initial post-service VA examination in March 1993.  The Veteran was informed of the determination and of the right to appeal; he did not appeal, and it became final.  

Additional evidence received since this prior final denial of service connection for any shoulder disorder included multiple reports of VA outpatient treatment and VA examination reports dated from June 1993 through October 2009.  These medical records reflect outpatient treatment for various physical problems unrelated to the Veteran's shoulders.  

Significantly, these documents do not reflect complaints of or treatment for a shoulder disorder.  Consequently, the Board finds that the additional evidence received since the prior final denial of service connection for a shoulder disability in May 1993 is not probative of the issue.  Significantly, these additional records do not bear directly and substantially upon the specific matter under consideration.  Thus, the added evidence is not material.  See, 38 C.F.R. § 3.156(a).

Stated differently, at the time of the prior decision, there was no competent evidence of post-service shoulder disability due to disease or injury.  Since then, no facts have changed.  The Veteran's assertion that he has a bilateral shoulder disorder due to military service is redundant of his prior claim and, therefore, not new.  

Accordingly, the Board concludes that the additional evidence received since the final denial of service connection for a shoulder disorder in May 1993 is not new and material.  As such, this additional evidence does not serve as a basis to reopen the Veteran's claim for service connection for a right or left shoulder disorder.  

Knees

The Veteran's claim for service connection for a right or left knee disorder was previously considered and denied.  In May 1993, the RO denied service connection for a knee disorder based on a finding that it was not shown during service, and the records failed to show a then-current diagnosis of a right or left knee disorder.  

Because the Veteran did not appeal the May 1993 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulations provide that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence added to the record since the May 1993 denial includes VA outpatient treatment reports, as well as a VA examination report, which reflect a diagnosis of bilateral knee strain.  This evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in May 1993.  Hence, the evidence is "new" within the meaning of 38 C.F.R. § 3.156.  Moreover, as this evidence establishes diagnosis not shown in May 1993, it is relevant and probative of the issue at hand and cures one of the evidentiary defects that existed at the time of the prior denial.  

The Board finds that the Veteran's testimony that he has experienced pain in his knees since his separation from service, and the suggestion reflected in the medical records that the Veteran's current bilateral knee disability was evident in service are new and material.  In this regard the Board notes that the new evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for knee disability is in order.  Based upon the reasons for the prior denial, the evidence is new and material and the claims are reopened.  

Tinnitus

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish service connection, the record must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The Veteran is seeking service connection for tinnitus, which he believes developed as a consequence of service.  However, after review of the record, the Board finds that the preponderance of the evidence is against the claim.  

The Board observes that the Veteran did not engage in combat with the enemy.  The Veteran's DD Form 214 indicates that he worked as an Indirect Fire Infantryman; and, he was awarded the M16 Expert Badge, the Sharpshooter Badge, and the Parachute Badge.  However, this report does not show that he received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f).  There is no other indication that he participated in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 (b) (West 2002) are not applicable.  

The Board accepts that the Veteran was exposed to noise in service and has a current diagnosis tinnitus.  However, the service treatment records are negative for any complaints or findings of tinnitus, and the January 2009 VA examiner stated that it was less likely as not that the Veteran's tinnitus was related to military service.  

The Board recognizes that the Veteran states that he has tinnitus that is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA audiological examiner to be more persuasive than the Veteran's lay opinion.  The examiner reviewed the claims file and noted that there was no reference to tinnitus in the service treatment records.  Additionally, the Board notes that the first reference to tinnitus in any medical record is in 2008 when the Veteran sought to establish service connection for tinnitus, more than 10 years after separation.  

To the extent that the Veteran has indicated that he has had tinnitus since service, the Board finds such report to be incredible.  As noted above, he did not report any tinnitus in service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  It is noteworthy that, at the time of the VA examination in January 2009, the Veteran reported that his tinnitus began about 4 years earlier rather than an in-service onset (he was discharged from service in February 1993).  The Board finds that the history provided to the examiner in the context of a medical evaluation more credible than the history given in the context of the Veteran's pursuit of monetary benefits.  

In summary, there is no persuasive evidence of tinnitus beginning in service and no competent evidence attributing tinnitus to service.  The Veteran's assertions made in conjunction with his claim as to the onset of tinnitus are not credible.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  

IBS and GERD

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of a veteran working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The Veteran's IBS with GERD has been evaluated under Diagnostic Code 7319-7346.  Diagnostic Code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  DC 7346.  

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  An evaluation in excess of 30 percent is not provided.  Diagnostic Code 7319.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Based on the foregoing, the Board finds that the recent evidence demonstrates that the Veteran experiences alternating diarrhea and constipation, with more or less constant abdominal distress.  In this regard, the January 2009 VA examiner reported frequent episodes of diarrhea and sharp abdominal pain.  During the subsequent VA examination in April 2009, the Veteran reported alternating episodes of constipation and diarrhea.  The Veteran also reported abdominal pain, bloating, gas, and generalized upset stomach.  He also described some degree of nausea and vomiting.  In addition, at his personal hearing, the Veteran reported frequent bowel movements during the day, to the point that he is unable to leave the house; he also reported bouts of constipation.  

The Board finds that these records demonstrate severe symptomatology that warrants a 30 percent disability rating.  These records consistently note extended periods of diarrhea and severe abdominal cramping, followed by constipation.  The veteran's recent hearing testimony indicates that he experiences these symptoms almost every day.  The Board considers the Veteran competent to testify to the frequency of these symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

As noted above, Diagnostic Code 7319 provides a 30 percent evaluation for abdominal distress which is "more or less constant" rather than requiring constant distress.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent evaluation for IBS with GERD is warranted based on the recent evidence of alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.  

The 30 percent evaluation assigned in this decision is the maximum evaluation available under Diagnostic Code 7319.  While a higher evaluation is available under Diagnostic Code 7346, there has been no medical evidence of hematemesis, melena, or anemia.  While the Veteran has reported episodes of vomiting, there is no evidence of symptoms that would be said to be productive of severe impairment of health.  Thus, an evaluation in excess of 30 percent for IBS with GERD is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Additionally, the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1) (2010).  The evidence does not indicate that IBS with GERD causes marked interference with employment and this condition has not required any, let alone frequent, periods of hospitalization.  While the Veteran testified that some days he does not leave home because of the frequency of his bathroom trips, there is no evidence that the Veteran requires frequent or lengthy periods of hospitalization for his disability, nor is there any objective medical evidence of exceptional limitation beyond that contemplated by the schedule of ratings.  As such, referral for extraschedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The application to reopen a claim of service connection for a right shoulder disorder or a left shoulder disorder is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened; to this limited extent, the appeal of this issue is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened; to this limited extent, the appeal of this issue is granted.  

Service connection for tinnitus is denied.  

Entitlement to a rating of 30 percent for IBS and GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran is seeking service connection for left and right knee disorders and left and right ankle disorders, which he claimed developed as a result of his parachute jumps in service.  In the alternative, the Veteran maintains that his bilateral knee and ankle disorders developed secondary to his service-connected back disorder.  

After examining the record, the Board finds that further evidentiary development is warranted before a decision can be issued on the merits of the claims.  Such development would ensure that the Veteran's due process rights are met, including those mandated by the Veterans Claims Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), and VA regulations implementing the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Veteran was afforded a VA examination in January 2009 for evaluation of his bilateral knee and ankle disorders.  The Veteran was diagnosed with bilateral knee strain and bilateral ankle strain.  The VA examiner who conducted the January 2009 VA examination provided an opinion regarding whether the Veteran's disabilities were related to his service-connected back disorder.  However, during the April 2010 hearing, the Veteran testified that he developed pain in his ankles and knees after his parachute jumps; he reported performing at least 19 parachute jumps, during which he "landed hard."  The Veteran indicated that he experienced knee and ankle pain in service because of these jumps.  The January 2009 VA examination does not contain an opinion as to whether any current knee or ankle disability is related to service on a direct incurrence basis (whether they were directly related to in-service parachute jumps).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should forward the Veteran's claims file to a VA physician who has the necessary expertise to address the Veteran's claims of service connection for knee and ankle disorders.  The VA physician should review the claims file, and provide an opinion as to whether it is at least as likely as not that the Veteran's current knee and/or ankle disorder(s) is/are related to his active military service.  The physician must provide the complete rationale for any conclusion reached.  

(Arrange for the Veteran to undergo another medical examination only if such examination is needed to answer the question posed above.)

2.  After the medical opinion evidence is furnished, the report should be reviewed by the AOJ to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the physician.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  By this remand the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


